201 S.E.2d 720 (1974)
20 N.C. App. 437
STATE of North Carolina
v.
M. L. MITCHELL et al.
No. 733SC712.
Court of Appeals of North Carolina.
January 9, 1974.
*721 Atty. Gen. Robert Morgan, by Associate Atty. C. Diederich Heidgerd, Raleigh, for the State.
Michael P. Flanagan, and Ward, Tucker, Ward & Smith, New Bern, for defendant appellants M. L. Mitchell and Dennis Mitchell.
MORRIS, Judge.
Defendants assign error to the failure of the trial court in its instruction to the jury to read separately the bills of indictment with which each defendant was charged. It is their position that this constitutes a denial of their respective rights to have their trial conducted as though they were being tried alone. Viewing the instructions as a whole, we see no error.
It is true that the trial court read only one indictment to the jury instructing them that each of the three defendants was charged in an identical bill. However, in the remainder of the charge, the court went to great lengths to separate each instruction as to each defendant.
It is well established that, when two or more defendants are jointly charged with a crime, a charge which can be construed to mean that the jury must convict all if it finds one guilty constitutes reversible error. State v. Tomblin, 276 N. C. 273, 171 S.E.2d 901 (1970); State v. Williford, 275 N.C. 575, 169 S.E.2d 851 (1969); State v. Parrish, 275 N.C. 69, 165 S.E.2d 230 (1969). However, an error of this nature may be cured by a subsequent detailed instruction that the jury is to consider the guilt of each defendant separately. State v. Tomblin, supra.
The erroneous instruction in Tomblin, supra, could be interpreted by a jury as meaning that they must convict all defendants if they found one guilty.
"Now, members of the jury, on the charge of rape, the court charges you that if you are satisfied from the evidence and beyond a reasonable doubt that either one or all of these defendants had carnal knowledge, had sexual intercourse, forcibly and against the will of Carolyn Euart on this occasion, that is, if either of these or all of these had carnal knowledge of Carolyn Euart without her consent and against her will, she putting up as much resistance as she could under the circumstances, the court charges you that it would be your duty to return a verdict of guilty of rape as charged in the bill of indictment, and that you may find either of them guilty of rape as charged in the bill of indictment, or you may find them guilty of rape with the recommendation of life *722 imprisonment." Id. at 275, 171 S.E.2d at 902.
The charge before us is less susceptible of the above interpretation than is the charge of Tomblin. If a subsequent, detailed instruction effectively cures the error in Tomblin, a fortiori, it is effective to cure the errorif any there bein the failure to read separately the three indictments.
Defendants next assign error to the failure of the court to direct a mistrial following the court's remark to the solicitor: "I would suggest that you gentlemen do not say anything which would tend to prompt the witness as to what he said or to be noticeable to the jury." The record reflects no objection to any remarks of the solicitor, nor does it reflect that the solicitor had made a remarkonly that "something was said at the State's table", nor does it reflect any motion for mistrial by the defendants. In order to seek appellate review of conduct of adverse counsel, counsel must object to the conduct at the time of its occurrence. Even so, a new trial will not be granted for a mere technical error which could not have affected the result, but only for error which is prejudicial and amounts to a denial of a substantial right. State v. Bass, 280 N.C. 435, 186 S.E.2d 384 (1972); State v. Crump, 280 N.C. 491, 186 S.E.2d 369 (1972). Defendants have failed to show that they have been prejudiced.
Defendants' final assignment of error is to the trial court's limiting of the cross-examination of the prosecuting witnesses. However, it does not appear of record what the excluded testimony on cross-examination would have been. Therefore, the propriety of the court's rulings will not be reviewed. State v. Fletcher and State v. St. Arnold, 279 N.C. 85, 181 S.E.2d 405 (1971).
No error.
BRITT and BALEY, JJ., concur.